Little, J.
The issue determined in this case arose on the traverse by the plaintiff in fi. fa. of the answer by a garnishee, admitting an indebtedness to the defendant in fi. fa., but averring that the same was for daily wages and not subject to garnishment. An inspection of the grounds of error assigned, and ^the exceptions made, shows that the trial judge committed no error for the reasons assigned, either in the rejection or admission of evidence, or in charging the jury; and, there being sufficient evidence on the trial to support the verdict, no error was committed in overruling the motion for a new trial.

Judgment affirmed.

All the Justices concurring, except Simmons, C. J., absent.